Citation Nr: 0916413	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to February 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in January 2006 (i.e. a video 
hearing).  The hearing transcript has been associated with 
the claims file.

The issue of service connection for a psychiatric disorder, 
having been reopened herein, and the issue of service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not indicate that hepatitis C was 
incurred in service or that it is otherwise causally related 
to service.

2.  A claim of service connection for a psychiatric disorder 
was previously denied by the RO in September 1992.  Evidence 
presented since September 1992 relates to an unestablished 
fact necessary to substantiate the claim of service 
connection.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  
38 U.S.C.A § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The September 1992 RO decision denying the claim of 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).  

3.  New and material evidence sufficient to reopen the claim 
for service connection for a psychiatric disorder has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hepatitis C

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In April 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman.  Although the notice letter 
postdated the initial adjudication, the claim was 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing a hearing.  Thus, the Board finds the 
matter is ready for adjudication.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records do not contain any complaint, 
finding, or treatment for hepatitis C, and the February 1971 
separation examination reports normal clinical findings with 
negative histories as to liver trouble or jaundice.  Post-
service records indicate that the Veteran was first found 
positive for the Hepatitis C antibody in February 2000, and 
he was subsequently diagnosed with hepatitis C.  See, e.g., 
February 2000 and June 2003 VA treatment records.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.  

The Veteran contends that his hepatitis C is due to an in-
service tattoo.  The Board notes that the service medical 
evidence does not corroborate that the Veteran received a 
tattoo in service (the separation examination does not 
document the existence of any tattoo), but, as the Veteran is 
competent to report that he received a tattoo in service, the 
Board finds the Veteran's history is sufficient evidence of 
an in-service risk factor.  38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994). 

The evidence also documents the existence of numerous risk 
factors both before and after service, however:  the May 1980 
entrance examination indicates that the Veteran already had 
tattoos on his arms and post-service records indicate that 
the Veteran had used intranasal cocaine and used drugs 
intravenously, and that he had received additional tattoos.  
Additionally, the Board notes that the evidence suggests that 
the Veteran may have received a blood transfusion in 1979, 
prior to service, after being injured in a motor vehicle 
accident.  See February 2000 VA treatment record.  See also 
1979 Youngstown Hospital records.  

Based on the existence of multiple risk factors before, 
during, and after service, and the absence of abnormal 
findings in service, it would be speculative to relate the 
Veteran's hepatitis C to an incident in service rather than 
to a risk factor encountered outside of service based on the 
evidence of record.  Although the Veteran has asserted that 
his hepatitis C is due to the in-service tattoo, the Veteran, 
as a layperson, is not competent to comment on the presence 
or etiology of a medical disorder.  Rather, medical evidence 
is needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  The evidence of record does not include any 
competent evidence of a nexus between hepatitis C and 
service, however.  

As stated above, granting service connection for hepatitis C 
would require resorting to pure speculation or remote 
possibility.  Service connection may not be based on a resort 
to pure speculation or even remote possibility, however.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  Consequently, service connection must be denied.  

Request to Reopen a Claim of Service Connection for a 
Psychiatric Disorder

With regard to a claim to reopen a finally disallowed claim, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in Veteran's favor, any 
error in notice required by Kent is harmless error, and as 
the underlying claim for service connection has been 
remanded, analysis of whether VA has satisfied its other 
duties to duties to notify and assist is not in order. 

A claim of service connection for a psychiatric disorder was 
initially denied in a May 1987 rating decision, and a request 
to reopen the claim was denied in September 1992.  These 
claims are final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1992).  However, a claim will be reopened if 
new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The prior rating decisions denied the claim because the 
evidence did not reflect a diagnosis of a service-connectable 
psychiatric disorder.  Evidence considered at the time of 
these decisions included service medical evidence and VA 
treatment records which reported findings that the Veteran's 
psychiatric symptomatology was not the result of an axis 1 
major psychiatric illness.  See, e.g., August 1980 service 
treatment record; November 1991 discharge summary.  

Evidence received in conjunction with the request to reopen 
includes VA and private records which document diagnoses of 
axis 1 major psychiatric illnesses, such as major depressive 
disorder not otherwise specified, and mood disorder not 
otherwise specified.  See, e.g., November 2003 VA treatment 
record; February 2004 Parikh medical record.  This evidence 
is new and material, in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim, namely the existence of a psychiatric disorder, 
and it raises a reasonable possibility of substantiating the 
claim, particularly after consideration of the Veteran's in-
service complaints of insomnia and anxiety.  Thus, the claim 
is reopened, and, to this extent only, the appeal is granted.  
As will be discussed in the Remand portion of this decision, 
further development is required prior to the Board's 
adjudication of the merits of the Veteran's appeal.


ORDER

Service connection for hepatitis C is denied.

New and material evidence has been received; the claim for 
service connection for a psychiatric disorder is reopened 
and, to that extent only, the appeal is granted.




REMAND

Further development is needed on the claims of service 
connection for a psychiatric disorder and for PTSD.  A review 
of the evidence reveals that the Veteran complained of 
insomnia, anxiety, increased smoking, and nail chewing in 
service.  See August 1980 service treatment record.  Although 
the corresponding treatment record reports the examiner's 
finding that the Veteran did not have an Axis 1 psychiatric 
disorder, based on the subsequent diagnoses of axis 1 
disorders, the Board finds that an examination should be 
conducted and an opinion obtained to determine if the Veteran 
has a psychiatric disorder that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should also schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his 
psychiatric disorder.  For all diagnosed 
disorders, the examiner is asked to opine 
whether it is at least as likely as not 
that the disorder was incurred in service 
or aggravated by service or is otherwise 
causally related to service.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be acknowledged in the 
report.

2.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


